Case 1:21-cv-00393-RJJ-PJG ECF No.1, PagelD.1 Filed 05/10/21 Page 1 of 10
FILED -GR

UNITED STATES DISTRICT COURT Way 0, 202 t ee PM
FOR THE WESTERN DISTRICT OF MICHIGAN be Hotes COUNT

_cleaenveton . Ba\vherac OO104/SO (eowmty) by ty scanned ev-1 ©} ol
255327
1:21-cv-393

(Enter above the full names of all plaintiffs, including prisoner number, in this action.) michery J. donar -ied Uc. bled do
Phillip J. Green - Magistrate Judge

 

Vv.

 

 

 

‘Enter above the full name of the defendant or defendants in this action.)

1. Previous Lawsuits
CAUTION: The Prison Litigation Reform Act has resulted in substantial changes in the ability of incarcerated
individuals to initiate lawsuits in this and other federal courts without prepayment of the civil action filing fee.
Accurate and complete responses are required concerning your litigation history. Generally, a plaintiffs failure
to accurately and completely answer the questions set forth below will result in denial of the privilege of
proceeding in forma pauperis and require you to pay the entire $402.00 filing fee regardless of whether your
complaint is dismissed.

A. Have you ever filed a lawsuit while incarcerated or detained in any prison or jail facility? Yes No ie

R If vour answer to question A was yes, for each lawsuit you have filed you must answer questions | through 5 below.
Attach additional sheets as necessary to answer questions 1 through 5 below with regard to cach lawsuit.

1. Identify the court in which the lawsuit was filed. If it was a state court, identify the county in which the suit was
filed. If the lawsuit was filed in federal court, identify the district within which the lawsuit was filed.

 

2. Is the action still pending? YesO No

a. If vour answer was no, state precisely how the action was resolved:

 

 

3. Did you appeal the decision? YesO No
4. Isthe appeal still pending? YesO NoQ

a. Ifnot pending, what was the decision on appeal?

 

 

WA

. Was the previous lawsuit based upon the same or similar facts asserted in this lawsuit? Yes) NoO

If so, explain:

 

 

A ‘ =
ll. Place of Present Confinement 4 tT z d ee lian

If the place of present confinement is not the place you were confined when the occurrence that is subject of instant lawsuit
arose, also list the place you were confined:

 
Case 1:21-cv-00393-RJJ-PJG ECF No.1, PagelD.2 Filed 05/10/21 Page 2 of 10

alls Parties
A. Plaintiff(s)

Place your name in the first blank and your present address in the second blank. Provide the same information for any additional
plaintiffs. Attach extra sheets as necessary.

Name of Plaintiff _. Jamefar [3 (a\\ye Mrtr

Address (OS Ral Ave. ME Grnd Rapids ML , Ua £03

B. Defendant(s)

Complete the information requested below for each defendant in this action, including whether you are suing each defendant in an
official and/or personal capacity. If there are more than four defendants, provide the same information for each additional
defendant. Attach extra sheets as necessary.

Name of Defendant #1 J Toacr | L. Vor Dy Ken
Position or Title Porn G8 I In. ja} ( 62 G71)

Place of Employment

Address _ {| onia TOUT AVG AV) STE You “497S0O 3-d7/ 2

Official and/or personal capacity?

 

 

 

 

Name of Defendant #2

 

Position or Title

 

Place of Employment

Address

 

 

Cfficial and/or persona! capacity?

 

Name of Defendant #3

 

Position or Title

 

Place of Employment

Address

 

Official and/or personal capacity?

 

Name of Defendant #4

 

Position or Title

 

Place of Employment
Address

 

 

Official and/or personal capacity?

 

Name of Defendant #5

 

Position or Title

 

Place of Employment

Address

 

 

Official and/or personal capacity?

 
Case 1:21-cv-00393-RJJ-PJG ECF No.1, PagelD.3 Filed 05/10/21 Page 3 of 10

1V. Statement of Claim

'

State here the facts of your case, Describe how each defendant is personally involved. Include also the names of other persons |

involved, dates and places. Do not give any legal arguments or cite any cases or statutes. If you intend to allege a number of |

related claims, number and set forth each claim in a separate paragraph. Use as much space as you need. Attach extra sheets if

necessary.
|
|

ein ealins Freee Ts GererFl foC crime T duint Commit. With me

 

Sundau [0-18-2020 than she came to 5: See_me oho |

 

 

 

e vi a FOr 2
That FT didvit undersfond hit ee She SO. easing
ajay 14 Dn 40 Mnoale eve nn Tevolavnaca 7 ‘ wing
HW 921 bo D Mr 2 A an A soln, And c
i tenet hye ncireduciinn Mmolipn ar APE Bene
Hho sad H widuidAt De a problen EX plolned mu for i! relys |
On Me EOC Sinn, ca Oa and AeThaAA av) ic be ao Hie hg . |

Cou) Kw alioas pn Jol da The poe ted « fe
Sard nv my Opide lines were hetujoen (—-Z years atihemact i ed
e o £
.. CTea +o ContecT her Seyorol Times =, ol

ThaT Finch meting because anu Bord Stow ed the come, world
Seale to her f2er3 racy GQ Pew heauas my COST me thgniry , Che

“ee pees Sho sos mr wie ah tho Apice CW 1/1 10 -ZOZo Zz ~Leefey ed |

Ionatts Sin. foc Aly ingrcmas A aegil or weeks afey Yio

gave her the information - C- Proceade@ed totem and ConlacT hen
au Evcualy She Canye to fer

Bue The Phare bul gat Ae aviwers
me on Ne fy -2030 abeul Ys amenel'd rn FUrmaTivrm. she |

 

 

 

 

 

 

 

-3- (Last Revised: June 2013)

 
; |
Case 1:21-cv-00393-RJJ-PJG ECF No.1, PagelD.4 Filed 05/10/21 Page 4 of 1092

 
   
      
 

fected ia tal Thee Se nove. big dea |
wont Keey treme orn my cose tr wes On by af ralhe, i++
Pants 30 he Hat Mag hast estt oy the
atime doe sy nT actives Which t-door! Ther Ae clang

youtlacraynmenT tO PuT any amended mm formes an your

Cod 2s TheflS In The Mich:cyan Cost Ries Book, Thon Toasted her —
oo Tm! Boa. MoTi0.9 She luad supposed +0 sre de ge

eT and Be Deck w) navy Fae itty ancl my spb. Shh ty
ma “Hao | Sho un! Onty Do emotion ie fOr Sure S We
ost Thor me! T said my Wirt dual going te put ue +

guthad to, Bei we eould Watek..d told ac 2 sade
moto From The Grayenee STaTing IE you have health ule
pada Non-WidlenT Crime dnd was alder Theco Wor A gcoe chouee
you covid| Have APR Band o¢ oF The leas? o Bard Meiiais Ho |

Pedue The Band DF have @ Bod Value aud LT wer Perey

que 40, She said She Didnt Aner a
as dice ' AO Abert the Tme Treai2<d she wo
Side_ ave ls liek An oe abovT my Cast, To Thtnr_ashed atrs

eae repo uas, She Said Sh didnt have yeh Bur
them thee my eu attorney and MH hasa Pate cst

 

 
       
 
  
 
 
      

A

   
   
 
    
   
 
  
  

 

 

HY
L
ES
°
<

 

Back. Porn hee or along, tinea avbte HusTe Si tT has
ei a hoye A bond ceducTion and Ctrne home
thded Chee had to move On. Sho and The bids foded toe

1 She Mmeved 11 with ber Dad cause She Coule! nel *
haute Poyrunic. [M Nob Sa they had tO

 

   

=

 
 

Case 1:21-cv-00393-RJJ-PJG ECF No.1, PagelD.5 Filed 05/10/21 Page S%fAo

    
  
  

 

Jayne go es Covldnt held my Pasyton any Jong ee. Bur —
TED geT aur look Abn up and They cull Se auhaT Prog cas
—_ » batle 1ATO The Bhat CGeld wn Bors) =i
TlostiLaw iS BA ging paca JjuS_beteo¢ the persis
Wwth Shia) are pri A ‘ bare, Ow, + Up
a, The. tautser here cuowd Sie tve AT [ST ont co
OT LA Yee, Thuy PuTere On antes thea
p Crs Sleep oud por depression ans! Ab Oty. t
od panacea ee From The mat =de peesiton_ mad.
3 wWAN DYheinc office Bul hoe Scere focu
Nias: coral at adds Al da hibdel |
Coll. Bye Tus ‘hy They woylinrtale ma Call’ aT att,
“on _2elé-20 T Sous Mb AN Dy Ben Cure icles corpse
antec lh war Cold and meah tO me and 200 b ley
|Z exphindel Un oye OGan nto hee, She Sard. She nt be vi
= Sick, 07 there 03 anu ing LPG) aad re, O
a hen. Whu She ae eaaat Let lym hac heacirgs
sled Nn oct TO. do thot: She Sard That wat *
1B And Tm a oilt what She S's mAA,
ate Wer a. Saale bein She até
qikestieal ry heath Problems and the srrumly Sard
WA \a wy 40 Die ws frien! My sHvatuin mth her win
pron Bol to horrible! T have Atuw §een alae
ads onal Pegon of Proptisibie 1A muy Lie, She didnt
Care. Shee didn* 6 huw We PEC twa oF my Cowl darts

 

 
   
     
     

  

       
   
   
    
 

 

 

 

 

 

= a SS eee ee ee Sica
  
 

ge 1:21-cv-00393-RJJ-PJG ECF No.1, PagelD.6 Filed 05/10/21 Page 6 of tol

 

   

ai

    

 
  
 
  
  

OF Yeni Lent boc te muy Cell. tall ‘rye.

Av an truly up side dow And p na Kegs ie
y tAet one OF "Ls cohaeae hr

Sister Soyer | janes ebouul hee, dhe Geos

. ce\bval Nerve Comments Orr)

M5 ol a and There wrre.
‘alt Wwe had pics T. Status Conprens £90 329-24

ede Sas FS it pin wi didnt Kae

phew ken ons ©

a os theuy Ky sith hie

 

    
 
 
 

 
 
 

 
   
 
 

        
  
 

 

   
  

Ve . Al \} are_S
ae aia Nt we :. SP yah A ie
‘yn -Oeisun ole! ro gulgs. Li cond te ee Phe Cee -
2e| it Some Haught over & mori, = Sora ov T woyt +
“eu Dl tov do bee, So Thos, PSSIS Ponce “ya pee —
ag, eae Aa alos or ceserch Ahiruy Cour 7 kts and
gyre people, T sSTuhesd heed neither Fine ms Ven Dy kee:
Finsly Sho Sow) me on Vid 0 ocog © OF ure? FT Ric WaT
Irorrible day - She was JT aS Cold as befor + agpalayized
D kn} and fet the qood oUt of bor _intube aoe
1 Some tuna, She Cald Whe Same Crvle thugs ar

) n __
\peror Uphen Tried TD deptad my Core Agarnst— hor,

«hy Clas he Fte\ Lily me Joly agamyy The presevTor

: ———_——nnnnnneee

a a

  
    
    
   
 
  
   

 

 
    

Case 1:21-cv-00393-RJJ-PJG ECF No.1, PagelD.7 Filed 05/10/21 Page 7 of 1695 |

who L speak to Vou She sata nothing  T pied where a's au
Vol adele: 2 Sha Sord Sy didn have 4, L brew Sho wasn telliy
teveth.|F stutedtohec She weachi doing any thing FOC mA Loge
fh more OF my Freedoms She SColetd And Sard Gh wel

Care Brey. hee whe Sard “DE eT Tye ie

    
       
 

 

 

 

     
 

 

 
 
 

 

 
    

Kt anc! Ged The judge +0 Firs my lasange. she S7eted
busy but -£ evplained Teas was net Tho problem, Z
[40 QT in a Moliyn By the yodges elerk, Sot |
ek ner onlay Put itn a Molion T Alo Filed a
Pree Doo Gtypeyenite Comune'tee 4 Detroit.

 
   

     
 

 

 

    

  

 

 
 
 

  
 

ante “Tala setae Shotieads Tr Asko
Gna Neghive Tonesarthe Judge Seid Yoo Couldnt Fre met tc
Then 2 eptained +0 her Fe T PuT a mefbn 1 to the Judge i
Pied Orban wrth The Grrevenee Commetee., She ra a
Slammed The phono down And Seer nities Ha
Nin Die at Inprot of. The Judge. Ms VAM Dy Mew bow,
| aS Judge tolfLed +e +he Prosecutor about Ly
Then axed whe (An pan LherT Ut Wee Going to < Es
{> 1 Ha Oudye Filed A Natl am uw te Fade AAt ;
and ghe trod to done hor Seis OFE M4 Cage. Th Jule Sad
yond 4© The Courts Qoth ry 8 Arey. ee
Sort £ had to Py sia hodas/ ere — eo

: ugh F- dort hove Ms VAN D¥ lt. as an D7 eA a3
T §a8 le cowlnT tate He Plea Cuz T wat Mies |

eT = ——— Sl Bin

 

   

 

         
    

     
      
      
  

 
    
 
   

 

   

 

 

 

=

     
 
|
1:21-cv-00393-RJJ-PJG ECF No.1, PagelD.8 Filed 05/10/21 Page 8 of 10 6) re

a is Txe- Bnd Then Tha duidye S0id tate, toh

~ was tr reprscontad BY MS VO OYor Te
Oh behkort jot LiChe Wola? tu or. Lor sr b

, Ain Abbot and Dial nit cypresen pa: The

goror ON alalihey, Thece ite a Saying \n Criminal ow, Tou.

cuneseat DM Pedvte fauiity £0 ms VAN Pha: Case ite

Pantees Provan INO Canty Wulich 1s Cle ly a

waa CUhF,  T. have b-eon. Very dépetsec and T hawt has

TO ey Stim due A a
ese om tioned Con then. —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1... ae : a

|

, |
—
|

a — — ci ni eal

 

 

 

 
Case 1:21-cv-00393-RJJ-PJG ECF No.1, PagelD.9 Filed 05/10/21 Page 9 of 10

V. Relief

State briefly and precisely what you want the court to do for you.

 

 

 

 

 

 

 
  

5-10-20 3

Date gnature of Plaintiff

NOTICE TO PLAINTIFF(S)

The faikire of a pro se litigant to keep the court apprised of an address change may be considered cause for dismissal.

-4- (Last Revised: June 2013)

 

a t—we

7
of 10
Case 1:21-cv-00393-RJJ-PJG ECFNo.1, PagelD.10 Filed 05/10/21 Page 10

NAME: Jameson G& Balk CIMA *
KENT COUNTY CORRECTIONAL FACILITY

703 BALL AVENUE N.E.

GRAND RAPIDS, MI 49503

»

 

*
x
*
*

USA X FOREVER

US, DsTreT Courv

399 Federa\ Bur Iding
Ifo ME eh ger ST; yw

Crromd Rapids » Aa
49503

 

 
